 IntheMatterof the AMERICAN HAIR&FELT COMPANYandJu'r ,HAIR&FELTWORKERS,LOCAL No. 163Case No. R-630.-Decided April 16, 1938FeltMannfactnrnng,Indnstrg-Investigation,ofRepresentatives:controversyconcerning representatives: rival organizations; refusal to recognize petition-ing union as bargaining representative of employees;controversy as to ap-propriateunit-Unit Appropriate for Collective Bargaining:all of the employees,including teamsters' helpers, but excluding executives, clerical workers, super-visory employees,foremen, and teamsters:agreement of parties as to ; watch-men included-ElectionOrdered:ballot,place on for expression of desire tobe represented by neither of contending organizations.Mr. Albert Ornstein,for the Board.Pitney,HardincCSkinner,byMr. William J. Brennan,of New-ark, N. J., for the Company.Isserman, Isserman, RothbardcCKapelsohn,byMr. Abraham J.Isserman,of Newark, N. J., for C. I. O. Local No. 163.Mr.William KarlinandMr. Leo Greenfield,of New York City,for A. F. L. Local No. 163.Mr. Wallace M. Cohen,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 1, 1938, Jute, Hair & Felt Workers, Local No. 163,affiliated with the United Furniture Workers of America, hereincalled C. I. O. Local No. 163, filed with theRegionalDirector forthe Second Region (New York City) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of American Hair & Felt Company, Newark, NewJersey, herein called the Company, and requesting an investigationand certification of representatives, pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On February 23, 1938, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section9 (c) ofthe Act andArticle III, Section 3, of National Labor Relations Board Rules648 DECISIONS AND ORDERS649,and Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On February 25, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company,upon the C. I. O. Local No. 163, and upon the Upholsterers, Furni-ture,Carpet, Linoleum and Awning Workers International Unionof North America, herein called the International, a labor organi-zation claiming to represent employees directly affected by the in-vestigation.Pursuant to the notice, a hearing was held on March 4and March 5, 1938, at New York City, before Hugh C. McCarthy,the Trial Examiner duly designated by the Board.The Board,the Company, the C. I. O. Local No. 163, and the Internationalwere represented by counsel, and all participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing, the Trial Examinermade a number of rulings on objections to the admission and ex-clusion of evidence.The Board has reviewed these rulings andfinds that no prejudicial errors were committed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAmerican Hair & Felt Company, a Delaware corporation, hasits principal office in Chicago, Illinois, and, in addition to the twoplants in Newark, New Jersey, which are the only ones involved inthisproceeding, it has plants in California, Delaware, Illinois,Kentucky, Massachusetts, Pennsylvania, and Wisconsin.At its Newark plants, the Company manufactures Ozite carpetcushions, insulation felts, gun wadding, slipper felts, and feltedcarpet.Its principal raw materials, consisting of animal hair, jute,burlap, and dyes, are almost wholly purchased and shipped frompoints located outside of the State of New Jersey. Its burlap origi-nates in Scotland and India., In 1937, sales of goods resulting fromthe processes in which the Company is engaged in its Newark plantsamounted to the sum of $3,641,795.40, of which 90 per cent wereshipped outside New Jersey.II.THE ORGANIZATIONS INVOLVEDJute,Hair and Felt Workers, Local No. -163, is a labor organiza-tion affiliated with the United Furniture, Workers of America, affili-ated with the Committee for Industrial Organization, admitting to0 650NATIONAL LABOR RELATIONS BOARDitsmembership all the employees of the two Newark plants of theCompany, excluding executives, clerical employees, supervisoryforemen, and teamsters.Hair,Felt and Jute Workers, Local No. 163,is a labororganizationaffiliatedwith the Upholsterers, Furniture, Carpet,Linoleum andAwning Workers' International Union of North America, affiliatedwith the American Federation of Labor. It admits to its member-ship all the employees of the two Newark plants of the Company,excluding executives, clerical employees, supervisory foremen, andteamsters.III.THE QUESTION CONCERNING REPRESENTATIONIn order to settle a strike which occurred in May and June, 1937,the Company on June 26, 1937, posted a statement pertaining towages, hours, and other conditions of employment at its two Newarkplants and recognizing the "Hair, Felt and Jute Workers' Union, LocalNo. 163, affiliated with Upholsterers, Furniture, Carpet, Linoleumand Awning' Workers' International Union of North America, affi-liated with the American Federation of Labor, as exclusive repre-sentative for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, so long as they are the selectedrepresentative of at least a majority of the employees of said plantswhich shall constitute a unit for such purposes."The statementprovided that the "Company will give thirty days' written notice tothe duly accredited representative or representatives of the employeesbefore making any change in the above provisions respecting ratesof pay, wages, hours of employment; provided, that no notice ofchange will be given prior to December 1, 1937."Following the convention of the Committee for Industrial Or-ganization atWashington, D. C., in November 1937, the membersof Local No. 163 held elections on December 12 and December 21,1937, to determine whether they should change their affiliation fromthe American Federation of Labor to the Committee for IndustrialOrganization.According to a tally introduced into evidence, themembers favored the Committee for Industrial Organization by avote of 153 to 48. Thereafter, on January 5, 1938, the United Furni-tureWorkers of America, affiliated with the Committee for IndustrialOrganization, chartered Local No. 163, admitting to its membershipemployees of the Company at its two Newark plants.On February 18, 1938, the Upholsterers, Furniture, Carpet, Lino-leum and Awning Workers' International Union of North America,affiliatedwith the American Federation of Labor, chartered Jute,Hair"and Felt Workers, Local No. 163, herein, called A. F. L. LocalNo. 163, covering employees of the Company at its two Newark plants.This local immediately began an organizational drive. DECISIONS AND.ORDERS651On January 11, 1938, representatives of C. I. 0. Local No. 163met with the manager of the Company's Newark plantsin an attemptto bargain collectively on behalf of employees at the plants.TheCompany stated that it desired to assume a strictlyneutral positionrelative to the dispute between the labor organizations and wouldnot bargain until the question of representation was settled.During the course of the hearing, some questionarose as towhether the thirty days' notice provided for in the Company's state-ment posted June 26,,1937, had been given and, if such notice hadnot been given, as to whether the Company could bargain with anyrepresentatives other than those specified in the statement. In anyevent, however, it is clear that the statement will not preclude deter-mination by the Board of the issues herein involved or preclude anycertification of representatives for the purpose of collective bar-gaining.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.V.THE APPROPRIATE UNITC. I. 0. Local No. 163 and A. F. L. Local No. 163 both claimed atthe hearing that all employees of the Company at its Newark plants,including watchmen and teamsters' helpers, but excluding executives,clericalworkers, supervisory foremen, and teamsters, constitute aunit appropriate for the purposes of collective bargaining.The Company objected to the inclusion of watchmen in the unit.The duties of the six or seven watchmen employed at the two Newark-plants consist principally of watching the gates and grounds, keep-ing out intruders, preventing theft, examining the sprinklers, and.guarding against fires.Under the circumstances and since both par-ticipating labor organizations desire inclusion of the watchmen inthe bargaining unit, we shall include them.'We find that all of the employees of the Company at its Newark,New Jersey, plants, including watchmen and teamsters' helpers, but'SeeHolland ReigerDibislonofApex Electilc Coand United Electrical,Radio .6Machine Workers of America,6.N.L. R B. 156 652NATIONAL LABOR RELATIONS BOARDexcluding executives, clerical employees, supervisory foremen, andteamsters, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit will insure to employees of the Com-pany the full benefit of their rights to self-organization and to col-lective bargaining, and otherwise-effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESC. 1. 0. Local No. 163 and A. F. L. Local No. 163 each claim to repre-sent a majority of ,the employees of the Company within the appro-priate unit, but neither offered evidence tending to substantiate itsclaim.During the course of the hearing, the Company and C. I. 0.Local No. 163 expressed approval of an election and no definite ob-jection thereto was made by A. F. L. Local No. 163.We find thatthe question which has arisen concerning the representation of em-ployees can best be resolved by the holding of an election by secretballot.Each labor organization has manifested a desire to have the elec-tion confined to a choice between the two organizations.The Com-pany desires that the employees also be afforded an option of votingfor neither of the organizations.We' find that the latter choiceshould be open to the employees.2There was introduced in evidence at the hearing the pay roll ofthe Company for the period ending February 2, 1938. The employeeseligible to vote at the election should be those within the appropriateunit who were employed during the pay-roll period ending Febru-ary 2, 1938, including those employees laid off, but excluding thoseemployees who have since quit or been dischargedfor cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of American Hair & Felt Company at itsNewark, New Jersey, plants, within the meaning of Section 9 (c)and Section 2 (6) and (7,) of the National Labor Relations Act.2.All of the employees of American Hair & Felt Company, at itsNewark, New Jersey, plants, including watchmen and teamsters'helpers, but excluding executives, clerical employees, supervisoryforemen, and teamsters, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act.2 SeeIn the Matter of Interlake Iron CorporationandAmalgamatedAssociationof Iron,Steel, andTin Workers of North America, Local No.167, 4 N L. R B 55. DECISIONS AND ORDERSDIRECTION OF ELECTION653By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,1, as amended,IT Is IIrREBY DIRECTED that, as part of the investigation authorizedby the Board to ascertain representatives for the purposes of col-lective bargaining with American Hair & Felt Company, Newark,New Jersey, an election by secret ballot shall be conducted within'fifteen (15) days from the date of this Direction, under the directionand supervision of the Regional Director for the Second Region, act-ing in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all of the employees employed by the Company at its New-ark, New Jersey, plants during the pay-roll period ending February2, 1938, including employees laid off, watchmen and teamsters' help-ers, but excluding executives, clerical employees, supervisory fore-men, and teamsters, and excluding those employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by Jute, Hair and Felt Workers, Local No. 163,affiliated with the United Furniture Workers of America, affiliatedwith the Committee for Industrial Organization, or by Hair, Feltand Jute Workers, Local No. 163, affiliated with the Upholsterers'Furniture, Carpet, Linoleum and Awning Workers' InternationalUnion of North America, affiliated with American Federation ofLabor, for the purpose of collective bargaining, or by neither.